51 So. 2d 176 (1951)
LIBERTY NATIONAL LIFE INS. CO.
v.
Ethel C. TRAMMELL.
6 Div. 72.
Supreme Court of Alabama.
March 1, 1951.
Lipscomb & Brobston, Bessemer, and D. G. Ewing, Birmingham, opposed.
LIVINGSTON, Chief Justice.
This is a petition for writ of certiorari to the Court of Appeals filed by the Liberty National Life Insurance Company to review and revise the judgment and decision of that court after remandment in the case of Liberty National Life Ins. Co. v. Trammell, 51 So. 2d 167.
After a careful consideration of the opinion and all matters before us for review, we are persuaded the petition must be denied.
Writ denied.
BROWN, FOSTER, LAWSON, SIMPSON and STAKELY, JJ., concur.